Wells, J.
Under the instructions given to the jury, their verdict must be taken to have established the fact that the order and bank book were delivered to the plaintiff by Grace Brown, in her lifetime, “for the purpose of transferring the money to her.”
It is objected that this did not operate as a present transfer of the deposit; and that it must fail to have that effect, because the power thus given to make it complete by a transfer at the bank or by drawing the money was not exercised during the life of Grace Brown. The answer to this is that the interest of Grace Brown was not in any specific money, but was a mere credit, represented by her bank book. The delivery of that, with an order for payment of the whole amount represented by it", completely divested Grace Brown of all her interest, without any further action to give it effect. Kingman v. Perkins, 105 Mass. 111. The transferee was at liberty to take her own time for giving such notice to the bank as would protect her rights against payment to others than herself. Her conduct in this respect, the request to keep the matter secret, and all the other circumstances relied on by the defendant, were matters for the jury upon the question of fact submitted to them. They do not bear upon the question of law presented here.
The defendant’s offer to prove statements made by Grace Brown after the delivery of the book and order to the plaintiff, “ inconsistent with the transaction as testified to by Mrs. Kim-ball,” was rightly refused. Nothing is better settled than the rule that a grantor or assignor cannot defeat his own deed or assignment by declarations made after it has taken effect.
There being no creditors whose rights could be affected by it, Cue transfer was equally effectual, whether it was a gift without consideration, or made for a legal consideration. The argument of the defendant, upon all tne points of the ease, is based upon the idea that the order was a mere power, or at most an executory contract, having no effect, except as between the parties, *328antil presented and acted upon. But we think it clear that it must be regarded as an instrument of assignment, complete and effectual to transfer the interest of Grace Brown upon the delivery thereof with the bank book to which it related.
Judgment on the verdict..